Citation Nr: 1421905	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity.

2.   Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity.

3.  Entitlement to a compensable initial disability rating for service-connected scar, status post coronary artery bypass graft.

4.  Whether new and material evidence has been received to reopen a claim for service connection for skin disorder, to include as due to exposure to herbicides and/or oil and fuels.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 27, 2010.



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in January and July of 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that, during the pendency of the present appealed issues, a 100 percent schedular rating was granted in a September 2012 rating decision for service-connected coronary artery disease, status post myocardial infarction, effective August 27, 2010.  Consequently, the issue of entitlement to a TDIU became moot as of that date, and the Board has rephrased this issue to reflect that only the period prior to that date is at issue.  

The Board also notes that, in a May 2010 submission, the issue of clear and unmistakable error (CUE) in the January 1995 rating decision that denied entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, was raised.  In a March 2011 rating decision, the RO denied this CUE claim.  The Veteran did not appeal that rating decision, and therefore it is final.  38 U.S.C.A. § 7105.  Consequently, this issue is not presently before the Board.

Finally, the Board notes that the Veteran's attorney withdrew his representation in a November 2013 letter to the Board.  In February 2014, the Board notified the Veteran by letter of this and offered him the opportunity to appoint a new representative.  After 30 days, the Board had received no response from the Veteran.  Therefore, the Board finds the Veteran to be unrepresented in his appeal at this time, and it may proceed to adjudicate the appeal without prejudice to him.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity is not productive of more than moderate incomplete paralysis.

2.  The Veteran's peripheral neuropathy of the left lower extremity is not productive of more than moderate incomplete paralysis.

3.  The Veteran's scar, status post coronary artery bypass graft, is not deep, nonlinear, unstable or painful, does not cover an area of at least 6 square inches (39 sq. cm.), and does not affect the functioning of the affected part.

4.  The Veteran's peripheral neuropathy of the bilateral lower extremities and scar, status post coronary artery bypass graft, do not represent unusual or exceptional disability pictures.

5.  The RO denied service connection for skin disorder in a January 1995 rating decision.  The Veteran did not appeal that decision, and it is final.

6.  None of the new evidence submitted subsequent to January 1995 in support of the Veteran's claim for service connection for skin disorder is material.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy, right lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for an initial compensable disability rating for scar, status post coronary artery bypass graft, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Codes 7801 and 7805 (2013).

4.  The January 1995 RO rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2013).

5.  New and material evidence has not been received, and the Veteran's claim for service connection for a skin disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in November 2009 and June 2010, prior to the initial adjudication of his claims for increased disability ratings, that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life and what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice letters sent to the Veteran fully meet the requirements set forth in Vazquez-Flores and are sufficient as to content and timing as they relate to his claims for increased disability ratings for his service-connected peripheral neuropathy of the bilateral lower extremities.  In addition, as to his claim for a compensable disability rating for scar, status post coronary artery bypass graft, the Veteran's claim arose from his disagreement with the initial evaluation following the grant of service connection in the January 2010 rating decision.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Consequently, the Board finds that any deficiency in the notices provided to the Veteran are not prejudicial to him and it may proceed to adjudicate his claims.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in December 2009 and June 2012.  Significantly, the Board observes that he does not report that any of the conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for scar, status post coronary artery bypass graft, is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As to the issues of increased ratings for peripheral neuropathy of the bilateral lower extremities, the present level of the disability is the primary concern as these are not initial ratings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate, however, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Peripheral Neuropathy, Bilateral Lower Extremities

Service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus, type II, was established in a March 2007 rating decision, and was assigned a disability rating of 10 percent for each lower extremity effective August 31, 2006.  The Veteran's peripheral neuropathy of the bilateral lower extremities is currently evaluated as 20 percent disabling per lower extremities on the basis of moderate incomplete paralysis of the sciatic nerved under Diagnostic Code 8520 effective the date of claim in November 2009.

Diagnostic Code 8520, in effect throughout the appeal period, provides that complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  Incomplete paralysis that is mild is assigned a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, moderately severe incomplete paralysis is assigned a 40 percent rating, and severe incomplete paralysis of the sciatic nerve with marked muscle atrophy is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a.

In the present case, the evidence of record fails to demonstrate that the Veteran's peripheral neuropathy of the bilateral lower extremities is manifested by more than moderate incomplete paralysis.  VA treatment records are silent for any complaints of or treatment for peripheral neuropathy, nor has the Veteran submitted any statements with regards to this disability.  

On VA general medical examination in December 2009, neurological examination of the left lower extremities was positive for decreased sharp and dull discrimination in the foot and decreased proprioception of the foot.  Neurological examination of the right lower extremity was positive for decreased sharp and dull discrimination in the foot, absent vibration sensation in the foot, and decreased proprioception in the foot.  Deep tendon reflexes were normal bilaterally at 2+.  Muscle strength was normal bilaterally at 5/5.  Pulses were also normal bilaterally.  Babinski's sign was negative bilaterally.

In June 2012, the Veteran was afforded a VA peripheral nerves examination at which he reported mild constant pain in the bilateral lower extremities; moderate, dull intermittent pain in the bilateral lower extremities; moderate paresthesias and/or dysesthesias in the bilateral lower extremities; and severe numbness in the bilateral lower extremities.  Strength in the bilateral lower extremities was 4/5 for knee extension and flexion and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were 1+ at the bilateral knee and ankle bilaterally.  Sensation was decreased to light touch/monofilament in the bilateral ankle/lower leg and the foot/toes, but not in the knee/thigh area.  Position sense was decreased in both lower extremities.  Vibration sense was absent in the right lower extremity and decreased in the left lower extremity.  Trophic changes noted included no hair on legs.  As to severity, the examiner noted that there was moderate incomplete paralysis of the sciatic nerve bilaterally, but the femoral nerve was normal.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 20 percent is warranted for the Veteran's peripheral neuropathy of the bilateral lower extremities because the evidence fails to demonstrate it is consistent with at least moderately severe incomplete paralysis of the sciatic nerve in either lower extremity.  The December 2009 VA examination only showed that his peripheral neuropathy affected sensation in the bilateral lower extremities.  The Board notes, however, that earlier VA examination in December 2006 showed trophic changes as did the June 2012 VA examination.  Thus, although not noted on examination in December 2009, the Board will find that those changes were also present, at least to the extent that there was loss of hair on the bilateral lower extremities since both the December 2006 and June 2012 VA examinations report that trophic change.  However, the December 2009 VA examination did not reveal any other neurological deficits in the bilateral lower extremities as a result of the Veteran's peripheral neuropathy.  Furthermore, the VA examiner who conducted the June 2012 VA peripheral nerves examination specifically stated that the severity of his peripheral neuropathy was moderate incomplete paralysis of the sciatic nerve even though on that examination the Veteran was noted to also have deficits in motor strength and deep tendon reflexes, which were not noted to be present previously.  Consequently, the Board must conclude that the Veteran's peripheral neuropathy of the bilateral lower extremities is not productive of more than moderate incomplete paralysis of the sciatic nerve in either lower extremity.  Therefore, a disability rating higher than 20 percent in either lower extremity is not warranted.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The claims are, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Scar, Status Post, Coronary Artery Bypass Graft  

Service connection was established in the January 2010 rating decision on appeal for scar, status post coronary artery bypass graft, as secondary to the service-connected disability of coronary artery disease, status post myocardial infarction.  It was evaluated as zero percent disabling effective in November 2009.  The Veteran disagreed with the zero percent evaluation of this now service-connected disability.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Since the service connection was granted for the Veteran's scar, status post coronary artery bypass graft, effective in November 2009, the revised rating criteria for scars are applicable in the present case.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  
38 C.F.R. § 4.118. 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to Diagnostic Code 7802 provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  Id.

The evidence demonstrates that the Veteran underwent a coronary artery bypass graft in May 2002 due to coronary artery disease.  A May 2002 follow up note indicates the Veteran's complaints of incisional discomfort; however, objectively, the incisions were noted to be okay.  Subsequent VA treatment records do not record any complaints or treatment relating to the Veteran's scar from the coronary artery bypass graft.  

On VA general medical examination in December 2009, examination of the skin demonstrated that the Veteran had a 27 x 1.0 cms scar at the midline chest that was noted to be a precordial central chest scar from coronary artery bypass graft surgery.  There were no reported symptoms relative to this scar, including no tenderness or skin breakdown.  There were no reported changes to the Veteran's routine daily activities or employment due to the scar or disfigurement.  Objectively, there was no evidence of inflammation, edema or keloid formation.  The scar was noted to be superficial and nontender to palpation.  There was no limitation of motion or function associated with the scar.

The Board finds that the preponderance of the evidence is against finding that a compensable disability rating is warranted for the service-connected scar, status post coronary artery bypass graft.  A compensable rating under Diagnostic Code 7801 is not warranted as that Diagnostic Code is for scars that are non-linear and deep and cover at least 6 square inches (39 sq. cms) and the evidence shows the scar is superficial, linear and covers only 27 sq. cms.  A compensable disability rating is also not warranted under Diagnostic Code 7802 because, although the scar is superficial, it is linear versus non-linear and only covers 27 sq. cms. versus the 929 sq. cms. required to warrant a compensable rating under this diagnostic code.  Furthermore, a compensable rating is not warranted under Diagnostic Code 7804 because the evidence shows the scar is not tender or painful (both by the Veteran's report and on examination) and there is no skin breakdown meaning that it is not unstable.  Finally, the evidence shows that it does not cause any other disabling effect(s) that may be evaluated under any other diagnostic codes other than Diagnostic Codes 7800 through 7804.  Hence, evaluation under Diagnostic Code 7805 is not warranted.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) . 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

The Veteran has not alleged any symptoms relating to his service-connected peripheral neuropathy of the bilateral lower extremities or scar, status post coronary artery bypass graft, that are unusual or extraordinary.  With regard to his peripheral neuropathy of the bilateral lower extremities, he has merely indicated on VA examination that he experiences "tingling and crawling" sensation in his feet and ankles, as well as paresthesias, loss of sensation, and dysesthesia.  (See December 2009 VA general medical examination.)  He has also reported having mild constant pain and moderate, dull intermittent pain in his bilateral lower extremities due to the peripheral neuropathy.  (See June 2010 VA peripheral nerves examination.)  In addition, the VA examiners stated that these disabilities have no more than a mild to moderate impact on his ability to perform sedentary employment, although they did indicate they have a severe impact on his ability to perform physical employment.  The Veteran is able to conduct all of his activities of daily living.  The current 20 percent disability rating assigned for each lower extremity is for moderate incomplete paralysis, which the Board finds adequately contemplates both the Veteran's severity of symptoms, which the June 2012 VA examiner characterized as moderate, and the impact they have on his ability to work and perform activities of daily living.  

As far as the scar is concerned, the Veteran has denied any symptoms related thereto.  (See December 2009 VA general medical examination.)  The examiner stated that the scar has no impact on the Veteran's ability to work and causes no limitation of motion or function.

Consequently, there is no indication in the record that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating, as the manifestations of the Veteran's disabilities are contemplated by the schedular criteria.  Thus, the Board finds that the assigned schedular evaluations are adequate in this case.  The Board, therefore, determines that there are no unusual or exceptional factors warranting the referral of the claims for extra-schedular consideration. 

II.  Claim to Reopen for Service Connection for Skin Disorder

Notice and Assistance Requirements

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in May and June of 2010.  Additional notice was provided in August 2010.  Although these notices were deficient in that they did not provided compliant notice in a timely fashion (i.e., before the initial adjudication of the claim in July 2010), the Board finds these notices, read as a whole, fully comply with VA's duty to notify.  The Veteran's claim was readjudicated in January 2010 after providing the Veteran sufficient time to reply to the notices.  Therefore, the Board finds that any deficiency as to timing of notice was cured by proper notice and subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the veteran appropriate notice and subsequent adjudication).  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  VA examination was provided to the Veteran in September 2010, from which he was referred for an evaluation by an outside Dermatologist in November 2010, the findings of which are part of the VA examiner's report.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

The Veteran's claim for service connection for a skin disorder, claimed as due to exposure to Agent Orange, was last denied by the RO in a rating decision issued in January 1995.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

In May 2010, the Veteran submitted a claim to reopen the previously denied claim for service connection for a skin disorder.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, January 1995 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since January 1995 consist of the Veteran's statements, VA treatment records, treatise evidence regarding the effects of exposure to oils and heavy fuels on the skin, report of VA skin disease examination dated in September 2010 and the report of a Dermatology consultation dated in November 2010.

The Veteran's claim for a skin disorder was previously denied in the January 1995 rating decision because, although a current skin disorder diagnosed as folliculitis and follicular hyperkeratosis was found on examination in July 1994, the service treatment records were negative for complaint of or treatment for a skin condition, and the separation examination conducted in October 1969 showed the skin was normal and the medical history showed he had no skin disease.  Furthermore, as to his claim that this was due to exposure to Agent Orange, the RO found that the cited evidence of record did not establish that chloracne was manifested to a compensable degree within one year of the Veteran's departure from Vietnam and thus presumptive service connection under the provisions of the Agent Orange Act of 1991 was not warranted.  Thus, in order for any of the new evidence to be material it must relate to those elements not previously established.  In other words, that the Veteran's claimed skin disorder is related to his military service.  The Board notes that the Veteran claims his skin disorder is due to either exposure to herbicides (including Agent Orange) or oils and heavy fuels while serving in Vietnam is not evidence to consider in reopening the claim, but rather are theories of entitlement to be considered.

After considering all the new evidence of record, the Board finds that none of it is sufficiently material to reopen the Veteran's claim for a skin disorder because it fails to establish either that there is a nexus to his military service or that he has a presumptive condition related to exposure to herbicides.  VA treatment records are not material because they fail to demonstrate the Veteran had any chronic skin disorder.  The Board acknowledges that the Veteran was treated in August 2003 for a skin rash over his shoulders; however, this was reported as present for only one month and it was thought to be tinea corporis that was treated with topical agents.  Subsequent treatment records are silent for any continuing rash.  Consequently, the Board finds that this single episode of a skin rash was limited and the evidence does not demonstrate that it was a chronic condition.  

The September 2010 VA examination, with Dermatology Consultation report from November 2010, demonstrate the Veteran has multiple current skin conditions; however, as the July 1994 VA examination also showed there was present a current skin condition, a current disability had already been established and as such this evidence of continued current disability is not new, but is redundant and cumulative.

Furthermore, the September 2010 VA examiner opined that the Veteran's current skin disorders are less likely than not caused by or a result of exposure to oil and heavy fuel during active military service.  The examiner's reasoning was that the dermatologist (to whom the Veteran was referred for consideration of possible role of environmental irritants and toxins while in service) did not render a diagnosis unique to oil and heavy fuel but rather those skin conditions on the arms and legs (which the Veteran had claimed were due to service) were diagnosed as due to chronic solar damage and non-specific dermatitis.  Consequently, the VA examiner's opinion is against finding that the Veteran's claimed skin disorder is related to his military service, and is not material to reopen his claim because it fails to raise a reasonable possibility of substantiating the claim.

As to whether the Veteran has a skin disorder due to exposure to herbicides such as Agent Orange, the new evidence continues to fail to show any evidence of chloracne either in service or within one year after his last exposure, which would have been in October 1969.  

Finally, although the Veteran submitted treatise evidence relating to skin conditions caused by exposure to oils and heavy fuels, this evidence is not material without a medical opinion to relate it to the Veteran's particular skin disorder(s).  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the Veteran were not accompanied by the opinion of any medical expert linking the Veteran's current skin disorders to his in-service exposure to oils and heavy fuels.  Furthermore, the September 2010 VA examiner stated that these articles indicate dermal effects of oil and diesel that are mostly short-term effects.  Thus, the medical articles submitted are insufficient to raise a possibility of substantiating the claim as they fail to establish the required medical nexus.

After considering all the evidence of record, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for a skin disorder.  Consequently, the Veteran's claim must be denied.
ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity, is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity, is denied.

Entitlement to an initial compensable disability rating for service-connected scar, status post coronary artery bypass graft, is denied.

New and material evidence has not been received to reopen a claim for service connection for skin disorder, and that claim is denied.


REMAND

The Board finds that remand of the Veteran's claim for entitlement to a TDIU is warranted for additional development.  Specifically, the Board finds that a VA examination with medical opinion are needed.

The Veteran's prior attorney submitted a statement in August 2010 with the Veteran's VA Form 9 arguing that the evidence shows the Veteran is not employable.  The attorney cited to a December 2006 VA examination that the Veteran's peripheral neuropathy caused by his diabetes has significant effects on occupation due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, and a lack of stamina.  The attorney also cited the December 2009 VA examination, saying that it states that the Veteran's symptoms are "nearly continuous, he feels unstable walking because of numbness, and he has difficulty handling small tools and drops objects frequently.  He has fallen a few times in the past because of foot numbness and the course since onset is progressively worse.  Also the VA examination states that he has an enlarged heart and notes chronic swelling in his ankles since 2000 and it appears to be getting worse.  It states he can only work about 30 minutes at a time before becoming dyspneic."  Another December 2009 VA examination reported that, although the Veteran's glucose levels are under good control, he fatigues easily and he can work only two hours a day and the course since onset is progressively worse.  The attorney argued that a TDIU should be awarded because how was the Veteran supposed to be capable of doing sedentary work when he cannot handle small objects, he drops things frequently, and cannot work for more than two hours at a time.  

In contrast, however, the VA treatment records show that the Veteran began complaining of decreased energy in November 2008 and the impression was fatigue.  It was noted that the Veteran had obstructive sleep apnea but he could not use the CPAP machine.  It is noted that he was referred back to the CPAP clinic as correction of obstructive sleep apnea "should be our priority when addressing chronic fatigue."  A June 2009 treatment note again shows the Veteran's complaints of being tired all the time.  Work up showed his oxygen saturation level was okay, chest X-ray was normal, and electrocardiogram showed no new changes.  CT scans of the chest, with and without contrast, were also obtained in July 2009.  An August 2009 Cardiology Attending note indicates, however, that the CT scans showed that the "only residual coronary disease was that involving the diagonal branches.  His LIMA and LAD and the two vein grafts to the RCA and OM branch of the LCX were patent with good runoff."  The physician thought that maybe the Veteran had left ventricular hypertrophy, which may explain his dyspnea on exertion on the basis of diastolic dysfunction.  An echocardiogram conducted in October 2009, however, showed normal left ventricular wall motion and his ejection fraction was estimated to be normal at 60 to 65 percent.  In comparison, pulmonary function tests also conducted in October 2009 showed the Veteran had chronic obstructive pulmonary disease.  Subsequent treatment notes indicate the Veteran was placed on MDI's (metered dose inhalers) and that his dyspnea on exertion was controlled with this treatment.  (See December 2009 Primary Care note.)  Also at that time, it was noted the Veteran reported only having mild fatigue and the need for occasional naps.  He denied chest pains.  Subsequent treatment records note that the Veteran's coronary artery disease, diabetes, prostate cancer and hypertension were stable and asymptomatic. The VA treatment records also show the Veteran has significant nonservice-connected disabilities including chronic obstructive pulmonary disease, obstructive sleep apnea, hypogonadism, erectile dysfunction, restless leg syndrome, obesity, gastroesophageal reflux disease, and gross hematuria due to an abdominal aortic aneurism.  

On VA general medical examination in December 2009, the examiner commented as to the impact that the each of the Veteran's service-connected disabilities has on his ability to work stating that the his service-connected disabilities would have either no impact or a mild impact on the his ability to do sedentary and physical employment, although the Veteran's peripheral neuropathy of the upper and lower extremities would have a severe impact on his ability to perform physical employment.  The examiner, however, did not give an opinion as to whether his service-connected disabilities would preclude him from being gainfully employed.  

In addition, on VA examination in June 2012, the examiner again only commented on the impact of the Veteran's service-connected disabilities on his ability to work.  The examiner essentially stated that there was no more than moderate impact on sedentary employment caused by any of the Veteran's service-connected disabilities, although there was severe impact on physical employment caused by his coronary artery disease and peripheral neuropathy.

Furthermore, Social Security Administration records show the Veteran was denied disability benefits in 2007 because he was found to have residual capacity for medium work.

Consequently, the Board finds that there appear to be some inconsistencies between what the VA treatment records show, what the VA examiners have indicated and what the Veteran's prior attorney has argued.  Thus, a new VA examination with appropriate medical opinions as set forth below is needed to resolve these inconsistences.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of evaluating his ability to pursue substantially gainful employment (i.e., his employability) as a result of his service-connected disabilities.  The examiner should review the claims file, including this remand, and examine the Veteran's service-connected disabilities to determine their severity and the impact they have on his ability to work.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran is unable to pursue a substantially gainful occupation (whether sedentary or physical) as a result of any single service-connected disability or a combination of service-connected disabilities.  If the examiner finds that the Veteran is unable to pursue a substantially gainful occupation due to service-connected disability or disabilities, then the examiner should provide an opinion as to the onset of the Veteran's unemployability.  In rendering such an opinion, the examiner should reconcile the seeming inconsistencies between the evidence of record, to include the Social Security Administration disability records, the VA treatment records, the multiple VA examination reports, and the Veteran's arguments (including those submitted by his attorney).  The examiner should set forth a clear explanation of the reasonings behind all opinions provided.  If any opinion could not be provide without resulting to mere speculation, the examiner should so state and explain why such an opinion could not be rendered.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


